ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kirlin Builders, LLC                         )      ASBCA No. 60540
                                             )
Under Contract No. W91278-10-D-0044          )

APPEARANCE FOR THE APPELLANT:                       Charles F. Mitchell, Esq.
                                                     General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Margaret P. Simmons, Esq.
                                                    Steven W. Feldman, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Huntsville

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 1 September 2016


                                                 ~#
                                                 /MARKN~ER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60540, Appeal of Kirlin Builders,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals